DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10806376. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the above identified patent.  Thus, the claims of the patent “anticipate” the claims of the instant application, as the limitations of the instant claims can be found in the claims of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 46-54, 59-65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadav 7819661 (cited by applicant).

                With regard to claims 46,52,53,60,61,62,64,65 Nadav discloses an orthodontic system comprising: a mouthpiece 210 for applying to a set of teeth of one of an upper jaw and a lower jaw of a patient, the mouthpiece 210 comprising:
a force exerting member 152 for moving at least one tooth of the set of teeth of the one of the upper jaw and the lower jaw of the patient;
a tooth movement sensor member for obtaining tooth data (inherent force sensor, see col. 10 lines 51-58 which describes how the force being exerted on the teeth is being measured); and
a tooth movement monitor for calculating an amount of tooth movement and/or a tooth position from the tooth data obtained with the tooth movement sensor member (inherent, see col. 9, lines 47-62 ; and
an electronic control console operatively connected to the force exerting member and in data communication with the tooth movement monitor, the electronic control console controlling the operation of the force exerting member based on the tooth data received from the tooth movement monitor (inherent, see col. 10, lines 43-50).

                With regard to claim 47, note how the force exerting member 152 is adapted to physically engage the at least one tooth when the system is used by the patient.  See col. 9, lines 39-51

                With regard to claim 48, note how the tooth movement sensor member is adapted to be physically engaged by the at least one tooth when the system is used by the patient or wherein the tooth movement sensor member optically communicates with at least one tooth when the system is used by the patient (inherent, see col. 10, lines 51-58).

                With regard to claims 49,63 note that the force exerting member 152 comprises an inflatable element.  See col. 10, lines 51-58.

                With regard to claims 50,51, note how the electronic control console comprises a fluid pump for inflating the inflatable element, the electronic control console further comprises a programable controller for selectively controlling the operation of the fluid pump.
 See col. 10, lines 23-30.

                With regard to claim 54, the electronic control console and the tooth movement monitor of Nadav inherently each comprises a communication interface, the communication interfaces allowing the data communication between the electronic control console and the tooth movement monitor.  This is inherent as the two must communicate with each other.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 55-59,66 are rejected under 35 U.S.C. 103 as being unpatentable over Nadav 7819661 in view of.
              With regard to claims 55-59,66, Nadav does not disclose the communication interface of the electronic control console allows data communication with a communication device operated by the patient, thereby allowing the amount of tooth movement and/or the tooth position to be communicated by the communication device of the patient to a remotely located communication device of a remotely located dentist or other user, nor a programmable controller and wherein the communication interface of the electronic control console allows receipt of program instructions from the remotely located communication device operated by the dentist or other user, via the communication device operated by the patient, the program instructions programming the programmable controller of the electronic control console, nor the communication interfaces of the electronic control console and the tooth movement monitor allow a dentist or other user to remotely 
access the control console and the tooth movement monitor, via a communication device operated by the dentist and a communication device operated by the patient, to initiate a real time measurement of the amount of tooth movement and/or the tooth position, or obtain the amount of tooth movement and/or the tooth position stored in the electronic control console.
                 Abolfathi et al disclose a system in which a mouthpiece 15,26 communicates with a remotely located communication device operated by a dentist or other user, via a programmable controller.  See paragraphs 73-78.
                 It would have been obvious to one skilled in the art to combine the remote controlled communication system of Abolfathi et al, with the mouthpiece tooth movement system of Nadav, if one wished for a user of the Abolfathi et al mouthpiece to be able to communicate tooth movement data with a dental practitioner. 
               
                With regard to claims 59 and 66, it would have been obvious to one skilled in the art to provided a second mouthpiece system and remote communication system of Nadav/Abolfathi et al, if one wished to be able to treat both upper and lower dentition of a patient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772